Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on July 28, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, claims 1-3, 5-7 and 9-20 under 35 U.S.C. 102(a)(2) as anticipated by Steinhauser et al. (U.S. Patent No. 8,978,450, hereon Steinhauser), and the objection of claims 1-20 for minor informalities have been fully considered and are accepted.  The objection and the rejection of the respective claims have been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 4, 12, and 20 by the amendment. Claims 1-3, 5-11 and 13-19 are now pending in the application.  
IDS
The information disclosure statement (IDS) submitted on July 13, 2022 is being considered by the Examiner. 
Allowance
Claims 1-3, 5-11 and 13-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closet prior art, Steinhauser fails to anticipate or render obvious “a fluid sensor system for a heating system,” including the steps (or comprising) “ ... control system is configured to...: apply a first power amount to the resistive heating element to generate the temperature differential when the fluid temperature is substantially the same as an ambient temperature; and apply a second power amount less than the first power amount to measure resistance of the resistive heating element when the fluid temperature is different from the ambient temperature,” in combination with the rest of the claim limitations as claimed and defined by the applicant
In reference to claims 11 and 18: the instant claims are directed to a fluid sensor system and a heater system respectively and include similar allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857